J. A10011/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


VANEE FLOWERS,                              :     IN THE SUPERIOR COURT OF
                          APPELLANT         :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
69TH STREET RETAIL OWNER, LP                :
                                            :
                                            :
                                            :     No. 2250 EDA 2016

                 Appeal from the Order Entered June 21, 2016
               In the Court of Common Pleas of Delaware County
                      Civil Division at No(s): 2014-006766

BEFORE: DUBOW, J., SOLANO, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                           FILED APRIL 13, 2017

        Appellant, Vanee Flowers, appeals pro se from the June 21, 2016

Order1, which ordered Appellee to disburse a total verdict amount of

$13,800.00 directly to John Fox, Jr., Esquire, Appellant’s former counsel,

rather than Appellant. After careful review, we dismiss this appeal.

        On or about August 1, 2014, Appellant filed a Complaint alleging that

she suffered serious bodily injury after tripping on a sidewalk. After a jury

trial, at which the Honorable G. Michael Green presided, the jury returned a

verdict in favor of Appellant and against Appellee, awarding Appellant

$23,000.00.       Appellant’s counsel at trial was John Fox, Jr., Esquire

(“Attorney Fox”). On February 5, 2015, the trial court entered a Verdict and



1
    The trial court dated the Order 6/20/16, but filed the Order on 6/21/16.
J. A10011/17


Judgment Order, molding the verdict to incorporate the negligence the jury

determined     was    attributable   to    Appellant,     and   awarding   Appellant

$13,800.00. Appellant filed a timely Post-Trial Motion, which the trial court

denied. Appellant did not appeal the Judgment.

      On April 18, 2016, Appellee filed a Petition to Disburse Verdict Amount

to Appellant’s Counsel (“Petition to Disburse”).          After a hearing at which

Judge Green presided, on June 21, 2016, the trial court granted the Petition

to Disburse and ordered Appellee to disburse the total molded verdict

amount to Attorney Fox.

      Appellant timely filed a pro se appeal.           Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      Initially, we recognize that appellate briefs must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure and this

Court may quash or dismiss an appeal if the defect in the brief is substantial.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005);

Pa.R.A.P. 2101.      While this Court is willing to construe pro se materials

liberally, “pro se status confers no special benefit upon the appellant.” In re

Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010).

      Our review of Appellant’s Brief exposes substantial violations of the

Rules of Appellate Procedure.        Appellant’s scope and standard of review

section pursuant to Pa.R.A.P. 2111(a)(3) fails to state the scope of review,

the standard of review, and provide citations to any supporting authority.



                                          -2-
J. A10011/17


Appellant’s Brief at 6 (unpaginated). Appellant fails to include a summary of

the   argument   section   pursuant   to    Pa.R.A.P.   2111(a)(6)   and   2118.

Appellant’s Brief at 10 (unpaginated).      Most notably, Appellant’s argument

section fails to comply with the requirements of Pa.R.A.P. 2119. The section

is merely three sentences long, fails to set forth any legal argument, cite any

legal authority, and include references to the record. Appellant’s Brief at 11

(unpaginated); see Pa.R.A.P. 2119(b)-(d).

      These substantial omissions preclude meaningful appellate review.

Accordingly, we suppress Appellant’s Brief and dismiss her appeal. 2        See

Adams, supra at 497-98; Pa.R.A.P. 2101.

      Appeal dismissed.




2
  We note that even if Appellant had complied with the briefing requirements
set forth in Pa.R.A.P. 2111-2140, both of the issues that Appellant raises on
appeal are waived. Appellant presents two issues in her statement of the
questions involved section, both of which claim that Judge Green should
have recused himself from presiding over Appellant’s case. A party seeking
recusal or disqualification of a judge “must raise the objection at the earliest
possible moment[.]” Crawford v. Crawford, 633 A.2d 155, 159 (Pa.
Super. 1993) (quotation and citation omitted). “Judicial bias may not be
raised for the first time during post-trial proceedings.” Id. at 160 (citations
omitted). Finally, “[i]ssues not raised in the lower court are waived and
cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). Here,
Appellant failed to object to Judge Green presiding over her jury trial, file a
Motion to Recuse with the trial court prior to the hearing on Appellee’s
Petition to Disburse, and raise the issue at any point during the hearing.
Accordingly, these issues are waived.



                                      -3-
J. A10011/17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2017




                          -4-